

Exhibit 10.16(b)
 
HORACE MANN SERVICE CORPORATION
EXECUTIVE SEVERANCE PLAN
 
SCHEDULE A PARTICIPANTS
 
NAME OR TITLE
EFFECTIVE DATE
OF
PARTICIPATION*
 
TIER I PARTICIPANTS
President and CEO
September 17, 2013
 
 
 
 
 
 
TIER II PARTICIPANTS
EVP and CFO
June 1, 2012**
EVP and Chief Marketing Officer
June 1, 2012**
EVP, Property and Casualty
June 1, 2012**
EVP, Annuity, Life, Group
March 15, 2012

 
* Subject to acceptance within 30 days of the effective date of participation
** Designates an individual who, as of the Effective Date of Participation, is
covered by a Severance Agreement, as defined in Section 4.3(c)(i) of the Plan.
 
Last updated: September 17, 2013
 
 

 
 

